DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 10, and 19 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for identifying flaky tests”. The claim(s) recite(s) the limitation(s) of “performing statistical analysis based on the historical running data” and “determining whether the test case is a flaky test based on the statistical analysis”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus” in claims 10 and 19, and “at least one processor” and “a memory” in claim 19, nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being evaluation and judgment.
Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), West View, and/or SAP America. The concepts described in claim(s) 1, 10, and 19 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 1, 10, and 19 of collecting information analyzing is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly 
Claim(s) 2-9 and 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow (U.S. Patent No. 9,514,037).
Regarding claim 1, Dow discloses a method for identifying flaky tests (identify one or more predictable test data sets and one or more dynamic test data sets, the one or more predictable test data sets expected to produce a predictable test result, Abstract), comprising:

performing statistical analysis based on the historical running data (col. 8, ln. 50-61); and
determining whether the test case is a flaky test based on the statistical analysis (col. 8, ln. 50-61, The predictable data sets can be distinguished from test data sets that are not sufficiently predictable. These test data sets are referred to herein as “dynamic data sets”, col. 8, ln. 62-64).
Regarding claim 2, Dow discloses wherein the performing the statistical analysis comprises: identifying a plurality of test runs of the test case and corresponding running results from the historical running data (col. 8, ln. 50-66); and
performing the statistical analysis based on the plurality of test runs and corresponding running results (past results can be statistically analyzed to identify a trend or curve that can be used to estimate the likelihood of passing or failing, col. 8, ln. 59-61).
Regarding claim 3, Dow discloses wherein the performing the statistical analysis comprises: generating a running curve based on the plurality of test runs and corresponding running results; and performing the statistical analysis based on the running curve (past results can be statistically analyzed to identify a trend or curve that can be used to estimate the likelihood of passing or failing, col. 8, ln. 59-61).

determining whether the number of continuous failures in each failure region in the running curve is below a continuous failure number threshold (col. 10, ln. 21 – col. 11, ln. 5);
determining whether the number of test runs between each pair of two continuous failures in the running curve is below a failure distance threshold (col. 10, ln. 21 – col. 11, ln. 5); and
determining whether a transition time of each transition from failure to pass in the running curve is below a transition time threshold (col. 10, ln. 21 – col. 11, ln. 5).
Regarding claim 5, Dow discloses wherein the determining whether the test case is a flaky test comprises determining that the test case is a flaky test based on at least one of: the number of failure regions in the running curve is above the failure region number threshold (col. 10, ln. 21 – col. 11, ln. 5);
the number of continuous failures in each failure region in the running curve is below the continuous failure number threshold (col. 10, ln. 21 – col. 11, ln. 5);
the number of test runs between each pair of two continuous failures in the running curve is below the failure distance threshold (col. 10, ln. 21 – col. 11, ln. 5); and
a transition time of at least one transition from failure to pass in the running curve is below the transition time threshold (col. 10, ln. 21 – col. 11, ln. 5).
Regarding claim 6, Dow discloses obtaining historical running data of a group of test cases, each of the group of test cases being invoked by at least one test task, each test task invoking at least one test case of the group of test cases (col. 8, ln. 50-61); and
performing interference filtering on the group of test cases, wherein the test case is retrieved from the group of test cases having been performed the interference filtering (col. 9, ln. 64-67).

removing all test cases invoked by the test task from the group of test cases (col. 9, ln. 64-67).
Regarding claim 8, Dow discloses wherein the performing the interference filtering comprises: determining that the numbers of test runs of one or more test cases in the group of test cases are below a test run threshold (col. 12, ln. 19-35); and
removing the one or more test cases from the group of test cases (col. 12, ln. 19-35).
Regarding claim 9, Dow discloses wherein the determining whether the test case is a flaky test comprises: determining that the test case is a candidate flaky test based on the statistical analysis (col. 10, ln. 55-61);
re-running the test case for predetermined times (col. 10, ln. 55-61); and
determining whether the test case is a flaky test based on results of the re-running (col. 10, ln. 55-61).
Claim(s) 10 and 19 is(are) the system implementation which implement(s) the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.
Claim(s) 11-18 is(are) the system implementation which implement(s) the method of claim(s) 2-9 and is(are) rejected on the same grounds as claim(s) 2-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113